133 F.3d 925
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Baltazar AYALA;  Demetrio Silva;  Emilio Gonzalez,Plaintiffs-Appellants,v.OCEANVIEW PRODUCE COMPANY, INC., Defendant-Appellee.
No. 95-56293.
United States Court of Appeals, Ninth Circuit.
Argued and submitted Nov. 6, 1996.Decided Jan. 7, 1998.

1
Before:  FLETCHER, FARRIS and TASHIMA, Circuit Judges


2
MEMORANDUM*


3
In Marques v. Telles Ranch, Nos. 95-16402 and 95-16696, filed December 29, 1997, we held that seasonal workers who receive notice that they will not be called back to work while they are unemployed during the off-season, do not suffer an employment loss as understood under the Worker Adjustment and Retraining Notification ACT (WARN), 29 U.S.C. § 2101 et seq., until they reasonably could have expected to be called back to work.  The employment loss in this case therefore occurred as of October, 1994.  Since the plaintiffs received notice in July, 1994 that they would not be called back to work, they received more than the 60-day notice required under WARN.


4
Our opinion in Marques resolves the issues raised in this case.  The district court's dismissal is therefore AFFIRMED.



*
 This disposition is not appropriate for publication may be cited to or by the courts of this circuit except as provided by 9th Cir R. 36-3